DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-10 and 12-21 are pending.  Claims 1-6 and 16-21 are the subject of this FINAL Office Action.  Claims 7-10 and 12-15 are withdrawn.  Any Rejections/Objections not reiterated or maintained in this FINAL Office Action is considered withdrawn in view of Applicant’s Response. 

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	The metes and bounds of the following are unclear: “a quality of the build material indicative of performance in a subsequent build process.”  First, no quality metric or performance metric is given; thus, it is unclear how the quality is measured, much less what is the quality.  Second, no qualitative measure is disclosed.  In other words, it is unclear whether this “quality” is “high” or some other measure, much less compared to what.  For purposes of examination, the Office interprets this phrase to mean any quality or characteristic of the build material.

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 16-21 are rejected under 35 U.S.C. § 103 as being unpatentable over FERRAR (US 2021/0162509, effective filing 11/14/2017), in view of KRITCHMAN (US 2010/0140852).
	As to claim 1, FERRAR teaches storage tanks (multiple delivery and storage containers; paras. 0072-73, 0075), build material transportation system comprising hose (pipes 10 or powder transport conduits; Fig. 2, paras. 0070-73), color sensor 4-6 (paras. 0017-21, 0023, 0028, 0029, 0032, 0034, 0035, 0048-51, 0053, 0072-73) and controller 7 (Figs. 1-3).  Claim 1 recite intended uses of each of the above physical structures that fail to distinguish over FERRAR.  Regardless, FERRAR teaches to measure colors of recycled build powders and route the recycled powders accordingly (Abstract, paras. 0007-17, 0056).  Thus, even if Applicants amend the claims to recite the various physical structures are configured to performed these functions, yet FERRAR teaches as much. 
	As to claim 2, FERRAR teaches multiple storage tanks (paras. 0072-73, 0075).
	As to claim 3, FERRAR teaches powdered build material (Abstract and Title, for example).
	As to claim 4, FERRAR teaches color sensor on window of hose (paras. 0072-73).
	As to claim 5, FERRAR teaches user interface 8 (Figs. 1-3, para. 0065, for example).
	As to claim 6, FERRAR teaches electronic memory (image data transmitted to computer 7 requires memory for storing and analyzing such data; Figs. 1-3, paras. 0067-79, 0082, 0087).
	As to claim 16, FERRAR teaches “FIG. 2 shows a second apparatus for analyzing metal powder, in this example built in to powder transport pipes 10 leading into and out of a powder sieve, and into a connected a powder blending device. Each pipe includes a transparent window 11 over which is fitted an enclosure 12 which houses a digital camera 5 fitted with an appropriate lens 4 for taking an image of powder in the pipe 10 through the window 11” (para. 0070).  In other words, the need for a window for the color camera in the pipes implies that the rest of the pipe is non-reflective/non-optically transmissive.
	As to claim 17, the phrases starting with “is designated . . .” at best disclose intended uses of the “storage tanks,” not any physical features; thus, claim 17 only requires the following structures: two tanks; and controller programmed to route build materials based on any quality of the build material (e.g. color).  This is disclosed in FERRAR (multiple containers; para. 0073, for example).  FERRAR also teaches powder quality determinations used for routing decisions (paras. 0006-07, for example).  At worst, these phrases mean abstract designations, thus imparting no patentable weight on the claims, much less features distinguishable from the prior art containers.
	The same analysis applies to claim 18.
	As to claim 19, FERRAR teaches the sensor 5 is disposed at the collection end of a pipe 10 (Fig. 2).  The following phrase states an intended use that fails to distinguish the claimed sensor location over the prior art: “to allow time for the controller to selectively route the build material based on the comparison.”
	As to claim 20, FERRAR teaches average color (Figs. 5-6, for example).
	As to claim 21, FERRAR teaches periodic testing/comparisons (para. 0100, for exmaple).
	FERRAR does not explicitly teach a valve operated based on color sensor readings, which routes to one or the other storage tank.
	However, KRITCHMAN demonstrates that routing decisions in 3D printer powder operations were routinely performed with valves controlled based on various parameter, such as color.  As to claim 1, KRITCHMAN teaches storage tanks 88 and 98 (Fig. 2), build material transportation system comprising hoses 90 and arrows (Fig. 2), color sensor 106 (Fig. 2) and controller 82 (Fig. 2).  Claim 1 recite intended uses of each of the above physical structures that fail to distinguish over FERRAR.  
	As to claim 2, KRITCHMAN teaches multiple storage tanks (Fig. 2).
	As to claim 3, KRITCHMAN teaches powdered build material (paras. 0006, 0011).
	As to claim 4, KRITCHMAN teaches color sensor 106 on window of hose (Fig. 2b).
	As to claim 5, KRITCHMAN teaches user interface 86 (Fig. 2b).
	As to claim 6, KRITCHMAN teaches electronic memory in control unit and/or CRM with writable functionality on the mixing container 98 (Fig. 2, paras. 0036, 0037, 0042, 0050, 0060, 0061, 0063, 0089, 0090, 0102, 0106).
	KRITCHMAN also teaches multiple reservoirs 88, mixing container 98 with color sensor 106 and CRM 104, and controller 82 that uses signals from color sensor 106 to route powders from reservoirs 88 into mixing container 98, along with CRM 104 that stores data pertaining to the respective amounts of materials in the mix and/or the attribute/s of the building material (Fig. 2b).  Although this system is used for routing various color powders to create specific colors and/or qualities of build powder for printing, yet this same principle was easily adaptable to the recycling purpose of FERRAR to achieve the similar powder routing results of FERRAR.  Stated differently, applying and adapting familiar powder routing techniques to other familiar powder routing techniques for the same powder routing purpose is obvious.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to combine familiar powder routing techniques to achieve predictable powder routing results with a reasonable expectation of success.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743